 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   TOBIAS MCWHORTOR,

 9                              Plaintiff,                 CASE NO. C19-996 JLR

10          v.                                             ORDER GRANTING
                                                           APPLICATION TO PROCEED IN
11   ITA COURT HARBORVIEW USA                              FORMA PAUPERIS
     GOVERNMENT,
12
                                Defendants.
13

14          Plaintiff’s application to proceed in forma pauperis (Dkt. 1) is GRANTED under 28

15   U.S.C § 1915(a)(1). The Court recommends the complaint be reviewed under 28 U.S.C. §

16   1915(e)(2)(B) before issuance of summons.

17          The Clerk shall provide a copy of this Order to plaintiff.

18          DATED this 26th day of June, 2018.

19

20
                                                                  A
                                                          BRIAN A. TSUCHIDA
                                                          Chief United States Magistrate Judge
21

22

23



     ORDER GRANTING APPLICATION TO
     PROCEED IN FORMA PAUPERIS - 1
